Citation Nr: 0313720	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the assignment of an initial compensable 
evaluation for residuals, fracture, fourth finger at the 
proximal interphalangeal joint, right hand.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1969 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran's service-connected right fourth finger 
disability is shown to be manifested by functional limitation 
due to pain; X-rays have revealed degenerative changes of the 
proximal interphalangeal joint.


CONCLUSION OF LAW

The criteria for the initial assignment of a 10 percent 
rating for the service-connected residuals, fracture, fourth 
finger at the proximal interphalangeal joint, right hand, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5156, 5227 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A June 2001 rating decision granted service connection for 
the disability on appeal and assigned the current 
noncompensable rating.  As the veteran is appealing the 
original assignment of the rating for his disability, the 
severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's right fourth finger disability is rated under 
Diagnostic Codes 5010-5227.  Under Diagnostic Code 5227, 
ankylosis of any individual figure other than the thumb, 
index finger, or middle finger warrants a noncompensable 
evaluation.

There have been amendments to 38 C.F.R. § 4.71a during the 
course of this claim.  The amendments concern definitions, 
terminology, and rating factors for fingers.  See 67 Fed. 
Reg. 48784 (July 26, 2002).  The changes have no impact in 
this case, as the potential evaluations remain at zero 
percent.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A note to Diagnostic Code 5227 indicates that in cases 
involving extremely unfavorable ankylosis, the condition will 
be evaluated as amputation under Diagnostic Codes 5152 
through 5156.  Diagnostic Code 5156 contemplates amputation 
of the little finger.  A minimum rating of 10 percent is 
assigned for amputation of the little finger of the major or 
minor extremity without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  A maximum rating 
of 20 percent is assigned for amputation of the little finger 
of the major or minor extremity with metacarpal resection 
(more than one-half the bone lost).  Diagnostic Code 5156.

The Board observes that degenerative arthritis established by 
X-ray findings is to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  Diagnostic Code 5010.

A June 2001 VA examination and the veteran's September 2002 
Board hearing testimony reveal that the veteran has 
complained of stiffness and discomfort with his right fourth 
finger when gripping or utilizing his right hand.  He also 
complained of decreased endurance in performing manual tasks 
with his right hand (the veteran is right-handed).  The 
veteran's complaints have been supported by objective 
pathology.  The June 2001 VA examination revealed an obvious 
bony deformity of the right fourth MIP joint; limitation of 
flexion and finger strength against resistance was also noted 
in the right fourth finger.

Based on the evidence of record, including June 2000 private 
X-rays (revealing degenerative changes of the proximal 
interphalangeal join) and a May 2001 VA examination, the 
Board finds that a 10 percent rating for the veteran's 
service-connected right fourth finger disability is 
warranted.  The veteran's September 2002 Board testimony as 
well as the objective evidence demonstrates that the 
veteran's right fourth finger disability is productive of 
pain, weakness, reduced and painful motion, and functional 
impairment when grasping and handling objects with the right 
hand.  Although no portion of the veteran's right fourth 
finger is actually missing, his avoidance of use or 
functional loss of the finger due to pain on use raises a 
reasonable question of rating it by analogy to amputation 
under Diagnostic Code 5156.  

In short, the symptoms from the veteran's right fourth finger 
disability appear to exceed what would be expected for a non-
compensable evaluation in view of his complaints, especially 
considering 38 C.F.R. §§ 4.40, 4.45, and 4.59, which address 
painful motion and functional loss due to pain.  38 C.F.R. § 
4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The 
Board finds, however, that the preponderance of the evidence 
is against a rating in excess of 10 percent, as this would 
result in granting a higher evaluation than would be 
warranted for unfavorable ankylosis under the appropriate 
rating criteria.  Further, there is no actual amputation with 
metacarpal resection.  In conclusion, the Board finds that a 
rating of 10 percent for the full period of the veteran's 
appeal is warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  The VCAA 
also provides that VA shall notify the claimant of the 
evidence necessary to substantiate the claim and whether VA 
or the claimant is expected to obtain any such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
view of the fact that this decision grants the veteran's 
appeal for a compensable rating, additional evidence is not 
needed to substantiate his claim.  

At any rate, the Board concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim, including affording the 
veteran a VA examination in June 2001 that the Board finds is 
satisfactory when considered together with the veteran's 
testimony and other evidence of record.  The Board finds that 
there will be no prejudice to the veteran if the Board 
decides his appeal at this time.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right fourth finger disability has 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment as a farmer.  The 
Board is therefore not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).











ORDER

A initial rating of 10 percent for residuals, fracture, 
fourth finger at the proximal interphalangeal joint, right 
hand, is granted, subject to governing regulations concerning 
monetary awards.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

